Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 69-91 in the reply filed on September 15, 2021 is acknowledged.  The traversal is on the ground(s) that the restriction is improper, as applied to the claims as amended.  This is not found persuasive because the restriction was applied to the claims as amended and is therefore proper.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: E	XTRACTING RARE EARTH METAL FROM ACIDIC SOLUTION BY CONTACTING WITH IONIC LIQUID COMPOSITION.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 69, line 1-2, “from a mixture of one or more rare earth metals” is indefinite because the “one or more rare earth metals” recitation includes the case where just one rare earth metal is present which would then not be “a mixture”.
In claim 69, line 10, “a group selected from” is indefinite, superfluous and should be deleted.
In claim 69, 8 lines from bottom, “and uronium groups” is indefinite and it appears that  --or uronium--  was intended.
In claim 69, 7 lines from bottom, “and” is misplaced and should be deleted.
In claim 69, 6 lines from bottom, “a linking group selected from” is indefinite, superfluous and should be deleted.
In claim 69, 5 lines from bottom, “and C1-10 dialkanylketone groups” is indefinite; it appears that  --or C1-10 dialkanylketone--  was intended.

In claim 69, 2-3 lines from bottom, “and C1-2 dialkanylketone groups” is indefinite; it appears that  --or C1-2 dialkanylketone--  was intended.
In claim 70, “pH of 1 or lower and/or a pH of 0 or higher” is indefinite; it appears that  -- pH of 1 or lower and a pH of 0 or higher --  was intended.
In claim 73, “at least one of: … and/or the acidic solution … in step (b)” is indefinite as to the use of the combination of “at least one of” with “and/or”.
In claim 74, “at least one of: … and/or prior to … the same pH as the acidic solution of the rare earth metal” is indefinite as above for claim 73.
In claim 86, “pseudohalides” is indefinite as to its metes and bounds and is not known in the art as to its definition.
In claim 86, line 5, “and” appears to be extraneous and thus indefinite.
In claim 86, o), each recitation of formulas within parentheses, for example, “(e.g.  [R2OCS2]-)“ is indefinite and should be deleted.
In claim 86, p), each recitation of formulas within parentheses is indefinite and should be deleted. 
In claim 86, q), each recitation of formulas within parentheses is indefinite and should be deleted.
In claim 86, toward the bottom of the claim, each recitation of “C1 to C6” should be C1-C6 and “C2 to C12” should be C2-C12 and throughout the rest of the claim, otherwise each is indefinite or confusing.

In claim 86, last line, “preferably” is indefinite.
In claim 87, line 4, “a group selected from” is indefinite, superfluous and should be deleted.
In claim 87, last line, “and uronium groups” is indefinite and it appears that  --or uronium--  was intended.
In claim 88, line 14, “and uronium groups” is indefinite and it appears that  --or uronium--  was intended.
	Claim 89 is indefinite as it depends on two different claims.
	Claim 90 is indefinite as it recites two different ranges, “at least 0.001 M” and “from 0.005 M to 0.01 M”.
	Claim 91 is indefinite at “using an acid” and it appears that  --with an acid--  was intended.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


87 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 87 replaces “[Z+] – L2 – EDG” for “[Y+]” that is not comprised by claim 69 because “[Y+]” is already defined in claim 69 as something other than  “[Z+] – L2 – EDG” for “[Y+]”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	Claims 69-91 are allowable over the cited prior art of record, the closest of which is the instantly cited Shkrob et al, because it does not teach or suggest the use of the instantly claimed ionic liquid to extract rare earth metal from an acidic solution containing same.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350.  The examiner can normally be reached on M,T,Th,F 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736